     13-01392-shl
13-01392-shl    Doc Doc
                      273 275-1    Filed 04/24/19
                            Filed 04/16/19   EnteredEntered  04/24/19
                                                      04/16/19        15:16:55
                                                                02:01:06         Errata
                                                                           Main Document
 correcting Exhibit references from PX-96   to DX-050
                                          Pg 87 of 145 in paras. 436   437   44  Pg 1 of 2



       435.        Mergers can pose a real danger of harm through coordinated effects, even

without specific evidence showing precisely how the coordination likely would take place. (PX-

148 (Merger Guidelines § 7.1) p.28 of 37).

       436.        By reducing the number of legacy airlines and aligning the economic

incentives of those that remain, the merger has made it easier for the remaining legacy airlines to

cooperate, rather than compete, on price and service. (DX-050 (DOJ Competitive Impact

Statement) p.6 of 21).

       437.        Absent the merger, US Airways and American, as independent competitors,

would have had unique incentives to disrupt coordination that already occurs to some degree

among the legacy carriers (DX-050 (DOJ Competitive Impact Statement) p.6 of 21), leading to

the reasonable conclusion that the ability to coordinate after the merger Amay tend to make

success more likely.” (PX-148 (Merger Guidelines § 7.2) p.28 of 37).

       438.        Market conditions are presumed to be conducive to coordinated interaction if

firms representing a substantial share in the relevant market appear to have previously engaged

in express collusion affecting the relevant market, unless competitive conditions in the market

have since changed significantly. (PX-148 (Merger Guidelines § 7.2) p.28 of 37). Here, the

most significant change in the relevant markets has increased the likelihood of coordinated

interaction by eliminating one of four remaining legacy network airlines.

       439.        Previous express collusion in another geographic market will have the same

weight if the salient characteristics of that other market at the time of the collusion are

comparable to those in the relevant market. Failed previous attempts at collusion in the relevant

market suggest that successful collusion was difficult pre-merger but not so difficult as to deter




                                                  77
     13-01392-shl
13-01392-shl    Doc Doc
                      273 275-1    Filed 04/24/19
                            Filed 04/16/19   EnteredEntered  04/24/19
                                                      04/16/19        15:16:55
                                                                02:01:06         Errata
                                                                           Main Document
 correcting Exhibit references from PX-96   to DX-050
                                          Pg 88 of 145 in paras. 436   437   44  Pg 2 of 2



attempts, and a merger may tend to make success more likely. (PX-148 (Merger Guidelines

§7.2) p.28 of 37).

       440.          ATPCO is the Airline Tariff Publishing Company which is, according to Dr.

Ordover, Aa receptacle of fare data from the participating airlines and which aggregates the fare

data and disseminates it down to a lot of recipients, including GDSs. (Trial Tr. 1175:11-17,

Ordover).

       441.          In his written direct testimony, Dr. Ordover identified ATPCO’s role in

publishing airlines’ fares. AFirst, airlines file their fare structures in the [ATPCO] system. These

fare structures list possible fares on each route and the rules and restrictions that apply to

different types of tickets. (Ordover Dir. Ex. p.10, & 28).

       442.          Among the legacy carriers, fares are not opaque as claimed by Dr. Ordover.

(Ordover Dir. Ex. p.9, & 25). Instead, according to AMR’s CEO, Thomas Horton,



       (Horton Depo. (9/20/13) 179:4-11).

       443.          According to US Airways president Scott Kirby,



(Kirby Depo. (10/10/13) 44:19-45:6), fares and fare changes are transparent to domestic air

carriers and are quickly matched. (Kirby Depo. (10/10/13) 48:9-49:19).

       444.          Coordination occurred among the legacy carriers before the merger (DX-050

(DOJ Competitive Impact Statement p.6)) and following the merger. The three remaining

network airlines, American, Delta and United, in March 2016, coordinated the change in

ATPCO’s pricing rules by changing its Category-10 airfare pricing rules simultaneously, thereby

raising airfares to consumers flying on multi-city itineraries. (PX-125, PX-108, PX-109).



                                                  78
